 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees have the right to join or assist,or to refrain from joining orassisting,Salt Lake Building and ConstructionTrades Council, AFL-CIO, orany other union.WE WILL NOTquestion our employees as to whether theyengage in union activities or threaten them for doing so or take any actionagainst them for doing so.UNITED PARK CITY MINES COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employee if presently serving inthe ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Information regarding the provisions of this notice or compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board, 609Railway Exchange Building, 17th and Champa Streets, Denver, Colorado, TelephoneNo. 297-3551.C. & H. Mason Contractors,Inc.andSherman M. HawkinsLocal 98, International Union of OperatingEngineers,AFL-CIO,and Peter R. Tiberio,Its Business Agent(C. & H. Mason Con-tractors,Inc.)andSherman M. Hawkins.Cases Nos. 1-CA-4660 and 1-CB-954.April 29,1965DECISION AND ORDEROn March 9, 1965, Trial Examiner W. Edwin Youngblood issuedhis Decision in the above-entitled case, finding that the Respondentshad engaged in certain unfair labor practices alleged in the complaintand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the Decisionand briefs in support thereof.The General Counsel filed a brief inanswer to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Decisionand the entire record in the case, including the exceptions and briefs,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-152 NLRB No. 27. C. & H. MASON CONTRACTORS, INC.237mended by the Trial Examiner and orders that the Respondent, C. &H. Mason Contractors, Inc., its officers, agents, successors, and assigns,and Respondent Union, its officers, agents, and representatives, andRespondent Peter R. Tiberio, shall take the action set forth in theTrial Examiner's Recommended Order, except that the first indentedparagraph in the notice attached to the Trial Examiner's Decisionmarked "Appendix B" is modified by deleting the words "or any otheremployer." 11 Respondent Union excepted to the broad language in the first indented paragraph ofthe proposed notice.Since in this respect the scope of the notice exceeds that of theRecommended Order, we have amended the notice to conform theretoTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on July 6, 1964,1 in Cases Nos. 1-CA-4660 and 1-CB-954 bySherman M. Hawkins,a consolidated complaint was issued on August 20 againstC. & H. Mason Contractors, Inc., herein called Respondent Company, against Local98, International Union of Operating Engineers,AFL-CIO,herein called RespondentUnion, and against Peter R.Tiberio, its business agent, herein called RespondentTiberio or Tiberio.The complaint alleges that Respondent Company violated Section8(a)(3) and(1) of the Act by discharging Hawkins and that Respondent Tiberioand Respondent Union violated Section 8(b)(2) and(1)(A) of the Act by causingRespondent Company to discharge Hawkins.Respondent Company and RespondentUnion filed answers to the complaint admitting certain allegations but denying thecommission of any unfair labor practices.All parties were represented at the hearing which was conducted by Trial ExaminerW. Edwin Youngblood on October 20 in Springfield, Massachusetts.Briefs havebeen received from all parties and have been duly considered.Upon the entire record,2including my evaluation of the witnesses based upon theevidence and my observation of their demeanor,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYC. & H. Mason Contractors,Inc , is a Massachusetts corporation engaged inmasonry construction,with its principal office and place of business at East Long-meadow, Massachusetts.Respondent Company annually performs masonry servicesvalued in excess of $50,000 for building construction contractors,which contractorsannually purchase materials directly from outside the State of Massachusetts valuedin excess of $50,000.All parties admit, and I find, that Respondent Company isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.1Except where otherwise indicated,all dates herein are in 19642 After the hearing,I received a motion to amend transcript from the General Counselcontaining 11 proposed changesThereafter I received an objection to amendment oftranscript from Respondent Union in which Respondent Union took no position withrespect to 10 of the proposed changes but objected to proposed change No.11 on theground that this change did not conform to the recollection of counsel for RespondentUnionChange No 11 relates to an inquiry made by me at the hearing, Is in accordwithmy recollection of the matter,and is consistent with earlier positions taken bycounsel.General Counsel'smotion is granted in its entiretyI hereby order that thetranscript stand corrected as set forth in General Counsel's motion,which motion hasbeen placed in the formal exhibit file.The General Counsel filed, in addition,a motionto strike,in part,brief of Respondent UnionRespondent Union filed an objection tomotion to strikeThe motion is denied. It should be noted, however, that inasmuchas that portion of Respondent Union'sbrief which the General Counsel sought to strikecontains a statement of position ascribed to General Counsel based upon a portion ofthe transcript which has been corrected above, no consideration has been given to theerroneous statement of position in reaching my decision herein. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The }actsOn December 17, 1963, Respondent Company started work on the American-International College job on State Street in Springfield, Massachusetts.RespondentCompany had been working in Connecticut. Leo J Hood, president of RespondentCompany, contacted Sherman M. Hawkins, a former employee, and asked him ifhe wanted to work on the Springfield job, and Hawkins agreed to do so.Hawkinshad worked for Respondent Company before, and Hood liked him and consideredhim a good worker. Hawkins started work on December 17, 1963, on the AmericanInternational College job.On the same day Hood telephoned Tiberio, businessagent of Respondent Union, which Union had jurisdiction of the Springfield job.Hood told Tiberio that a hoisting engineer from Connecticut was coming to work onthe job .3Tiberio said that Hawkins could not work because there were too manypeople out of work and Hawkins did not have clearance.4Hood said that Hawkinswas already working to which Tiberio replied that "he had men of his own loafingand he didn't have clearance to work in this local," adding that Hood knew betterthan that 5Hood said again that the man was already working and that terminatedthe conversation.6Hawkins was a member of Local 478 and had been since November 1962. Juris-diction of this local was in Connecticut.As stated above, Hawkins began workingon the Springfield job on December 17, 1963, running a construction elevator.OnDecember 20, 1963, while Hawkins was working, Tiberio came out to the job andintroduced himself.Tiberio asked if Hawkins wasan engineerto which Hawkinsreplied in the affirmative adding that he was a member of Local 478.Tiberio toldHawkins that he did not want other men coming into his area.Hawkins said that hewas willing to pay dues or get a clearance card transferring to Tiberio's local but hewas not going to give up the job. Tiberio said that Hawkins was not going to work.Hawkins asked Tiberio why he was objecting and Tiberio said that they did not wanthim.Hawkins asked "how come" since other members of Local 478 had workedon urban renewal in Springfield.Tiberio replied that they were working on roadsand Hawkins asked what difference that made adding that they wereengineers outof his local and he could work on roads .7 At this point Tiberio apparently observed'that "Lucky," 8 Hood's labor foreman, was there and Tiberio asked him why he wasthere.Lucky replied that he wanted the machine running.A "pretty heated argu-ment" then ensued between Lucky and Tiberio following which Tiberio told Haw-kins not to run the elevator.Hawkins however continued to do so.9The week after December 17, 1963, Hood went to Vermont and when he returnedwas informed by his foreman that Tiberio had been out to the job a number of timesto talk with him about Hawkins.Hood then telephoned Tiberio approximately onDecember 23, 1963.During this conversation Tiberio repeated that Hawkins didnot have clearance and that"he had men in the local loafing." 10aHawkins was not mentioned by name but it is clear that he was the subject of theconversation.a Tiberlo's versions of his conversations with Hood, though briefer, do not differ sub-stantially from those of Hood. It is significant to note that Tiberio admitted on cross-examination that when he referred to having too many men out of work he had in mind'men out of his local union,and testified further that there were too many Local 98members "loafing."s Respondent Company worked in Connecticut under contract with Local 478 of In-ternational Union of Operating Engineers.6The foregoing is based on the credited testimony of Hood.7 Tiberio credibly testified that he explained to Hawkins that the reason RespondentUnion permitted these men to work wasbecause theywere "shorthanded"at that timeof the year.8 This was the name by which Hawkins knew him.0 The foregoing,except where otherwise indicated,isbased on the credited testimonyofHawkins.10The foregoing is based on the credited testimony of Hood. C.& H. MASON CONTRACTORS, INC.239A few days after Christmas Hawkins had a conversation with Hood who told himthat Tiberio was making strong objections to his being on the job.Hood suggestedthat Hawkins go to his own local and get a clearance card and he would transferHawkins in Local 98 if he had to.Hawkins left the job to get a clearance card butbeing "upset" decided to go home instead.That night Hood telephoned Hawkinsand told him that he had a right to work.Hood also said that he did not wantHawkins to leave adding that no one had the right to tell him who he could employ.Hawkins then stated that he would go and get a clearance card.The next dayHawkins went to Local 478 and obtained a clearance card.Hawkins stated thisoccurred the last week in December 1963.11Hawkins then took the clearance cardto Tiberio.Tiberio informed Hawkins that the executive council would vote on thematter and let him know, and again instructed Hawkins not to work on the AmericanInternational College job.Hawkins, however, continued to work on the job. Laterthatsameday Tiberio advised Hawkins that he expected the executive board to votethat night on the matter and suggested that Hawkins be there.Hawkins said hecould not be there to which Tibeno replied that that did not matter adding that theresult would be the same.12On Friday, January 3, Tiberio told Hawkins again that he did not want him run-ning the hoisting equipment.Hawkins replied that he was going to run the elevatorand if there was any way for Tibeno to get him off the job to do so because as far ashe was concerned he was going to continue to run the elevatorTiberio theninstructed Hawkins not to work on the elevator until he talked to Hood on Monday.Hawkins, however, did work on the elevator the following Monday and Tiberioasked him then why he had disobeyed his order and accused Hawkins of not beinga good union member.Hawkins said that he was and showed Tiberio his union bookfrom Local 478.Tiberio's reply was that he did not want Hawkins on the job.13On Monday, January 6 the executive board of Respondent Union voted to tableHawkins' card for 60 days.On Tuesday morning, January 7, Tiberio went out tothe job and informed Hawkins that his card had not been accepted and had beentabled for 60 days.14On January 7 Hood decided to go to the union hall and "resolve the difficulty"because he wanted to keep Hawkins on the job.Hood talked to Tiberio and toldhim that he wanted to resolve the matter about Hawkins. Tiberio said that he hadmen loafing and there was nothing he could do about it. Tiberio advised Hood thathe was going to have to settle the matter himself.Hood replied that he could not"fire" Hawkins.Tiberio stated again that he had "a lot of men loafing" and thatHawkins did not have clearance from his local.During this conversation Tiberioalso complained because Hood had not signed and returned the union contracts whichhad been previously left at Hood'shouse.15Hood told Tiberio that he thought hecould hire anybody he wanted to hire.Hood and Tiberio then got "hot" about itand that terminated the conversation.Hood then returned to the job and Tiberio also went to the job and apparently theyarrived at about the same time.Another conversation ensued during which Tiberioreiterated that Hawkins did not have clearance, that he had men "loafing," and thatHood was running a nonunion shop.16Hood denied that he was nonunion to whichTiberio replied that if Hoodwas unionhe should abide by union rules.Tiberiostated that if Hood did not do so the Union would put up a picket line. As Hoodput it,he then "abided and let the man go andin turnasked for another man out ofhis local, Bob Giraud." In other words, Hood called Hawkins over and told himthat he had to let him go adding that he did not "like to, but I have to." That samemorning,Hawkins' replacement, Bob Giraud, a member of Respondent Union washired.17"There is some conflict in the testimony of Hawkins and Attillio Sequino, the dis-patcher for Local 478, as to whether or not Sequino refused to grant Hawkins verbalclearance.As it is clear that Hawkins did get a clearance card and take it to Tiberio,.I consider the conflict about verbal clearance immaterial.12 Tiberio's denial that he made this statement to Hawkins is not credited.13 The foregoing is based on the credited testimony of Hawkins.is The foregoing is based on the credited testimony of Tiberio.15 After Hawkins'discharge, these contracts were signed and sent in to the Respond-ent Union.1e Tiberlo credibly testified that he told Hood that be had "no oral agreement" withhim, had too many men out of work, and had to have a contract and his men"up there."a The foregoing is based on the credited testimony of Hood except where otherwiseindicated 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Analysis and conclusionsIt is clear from the foregoing facts that Respondent Company discharged Hawkinsbecause Respondent Union through Respondent Tiberio demanded his discharge andthreatened to picket the job if he was not discharged.The issue involved is whetherRespondent Union demanded Hawkins' discharge to make work for its own membersor to make work for unemployed engineers in the geographical area.Hood's testi-mony establishes that Tiberio repeatedly told him that Hawkins must be dischargedbecause he"had men of his own loafing and [Hawkins]didn't have clearance to workin this local."I do not believe Tiberio would have referred to men not belonging tohis Union as "men of his own." Also Tiberio referred to "men in the local loafing."Moreover,Tiberio's testimony on cross-examination casts further light on his motive.ThusTiberio admitted that when he referred to having too many men out of workhe had in mind men out of his local union, and further testified that there were toomany Local 98 members "loafing."I therefore find and conclude that Respondent Union demanded Hawkins' dis-charge because he was not a member of Respondent Union and to make work formembers of Respondent Union.Accordingly,Imust reject the argument made byRespondent Union in its brief that Hawkins'discharge was demanded because of hisgeographical origin.Also as I am persuaded by the evidence that Respondent Com-pany knew that the motive for Respondent Union's demand was Hawkins'nonmem-bership in Respondent Union because of what Tiberio told Hood, I must rejectRespondent Company'sdefense as stated in its brief that it discharged Hawkinsbecause he was not a local area man. In that regard, in addition to what Tiberiotold Hood, it is significant to note that after Hood decided to "abide," as he put it,with union rules, he hired a replacement for Hawkins who was a member of Respond-ent Union.I therefore conclude and find on the basis of the entire evidence that RespondentCompany discharged Hawkins on January 7 pursuant to the demand of RespondentUnion because Hawkins was not a member of Respondent Union and to make workfor a member of Respondent Union, and that Respondent Company did therebyengage in discrimination to encourage membership in Respondent Union in viola-tion of Section 8 (a) (3) and(1) of the Act.18I further find that Respondent Unionand Respondent Tiberio caused Respondent Company to engage in said discrimina-tion in violation of Section 8(a)(3) of the Act and did thereby violate Section8(b)(2) and(1) (A) of the Act.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,which occurred inconnection with the operations of Respondent Company set forth in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce amongthe several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, itwill be recommended that each of them cease and desist therefrom and take certainaffirmative action, including the posting of appropriate notices, designed to effectuatethe policies of the Act.Itwill also be recommended that Respondent Company offer Hawkins immediateand full reinstatement to his former or substantially equivalent position withoutprejudice to seniority or other rights and privileges;and that the Respondent Union18 CfG & H Construction Company,130 NLRB 923,931;Bricklayers,Masons andPlasterers International Local Union No. 18 of Missouri(Ferguson Tile and Marble Co.),151 NLRB 160.19 As the contract between Respondent Company and Local 478,International Unionof Operating Engineers(General Counsel'sExhibit No 3) is limited by its terms to workperformed within Local 478's jurisdiction in the State of Connecticut,and as no evidencewas adduced of a pre-job conference between Respondent Company and RespondentUnion,Imust reject Respondent Union's affirmative defense stated in its answer to com-plaint that it and Respondent Company were subject to prebire agreements wherebyunemployed and qualified members of Local 98 were entitled to employment preference onwork performed within the jurisdiction of Respondent Union. I note also that theevidence does not establish that Respondent Company and Respondent Union had eitheran oral or written contract when Hawkins was discharged. C. & H. MASON CONTRACTORS, INC.241and Respondent Tiberio notify Respondent Company in writing, and furnish a copyto Hawkins, that they have withdrawn their objections to his employment by Respond-ent Company and request the Respondent Company to reinstate him.Since it has been found that Respondent Union and Respondent Company are bothresponsible for the discrimination suffered by Hawkins, it will be recommended thatthey jointly and severally make him whole for any loss of pay he may have sufferedby reason of the discrimination against him, by payment to him of a sum of moneyequal to that which he would have earned from the date of the discrimination againsthim to the date of the Respondent Company's offer of reinstatement less net earn-ings, and in a manner consistent with Board policy set out in F.W. Woolworth Com-pany,90 NLRB 289. Interest on backpay shall be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.20 The Respondent Union shall notbe liable for any backpay which may accrue for the period beginning 5 days after itnotifies the Company and Hawkins as aforesaid. It is also recommended that theCompany make available to the Board, upon request, payroll and other records tofacilitate computation of the amount of backpay due.As the unfair labor practices committed by the Respondents were of a characterwhich go to the very heart of the Act, I shall recommend that Respondents beordered to cease and desist from infringing in any other manner upon the rightsguaranteed to employees by Section 7 of the Act 2'Upon the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.C. & H. Mason Contractors, Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Respondent Union is a labor organization within the meaning of Section 2(5)of the Act.3By discriminating in regard to the hire or tenure of employment of ShermanM. Hawkins, thereby encouraging membership in Respondent Union, RespondentCompany has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (3) and (1) of the Act.4.By causing the Respondent Company to discriminate against Hawkins in viola-tion of Section 8(a)(3) of the Act, Respondent Tiberio and Respondent Union haveengaged in and are engaging in unfair labor practices within the meaning of Section8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that:A. C. & H. Mason Contractors, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Encouraging membership in Respondent Union, or in any other labor organi-zation, by discharging employees or in any other manner discriminating against anyemployee in regard to hire or tenure of employment or any term or condition ofemployment, except to the extent permitted by the proviso to Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer Sherman M. Hawkins immediate reinstatement to his former or sub-stantially equivalent positionwithout prejudice, and jointly and severally with20Although I find that Business Agent Tiberio violated Section 8(b)(1)(A) and8(b)(2) of the Act,Iwillnot recommend that he be ordered to make Hawkins wholebecause he acted as agent of the Respondent Union and not in his Individualcapacity.Local420, United Association of Journeymen and Apprenticesof the Plumb-ing and Pipefitting Industry of the UnitedStates and Canada,AFL (J. J. White, Inc.),111 NLRB 1126.21ConsolidatedVentilation and Duct Co., Inc,144 NLRB 324789-730-66-vol. 152-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union make him whole for any loss of earnings suffered as a result ofthe discrimination against him in the manner and to the extent set forth in the sectionof this Decision entitled "The Remedy."(b)Notify Sherman M. Hawkins if he is serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board and its agents, for.examination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to compute theamount of backpay and the right of reinstatement.(d) Post in its office at East Longmeadow, Massachusetts, copies of the attachednoticemarked "Appendix A." 22Copies of said notice, to be furnished by theRegional Director for Region 1, shall, after being duly signed by the RespondentCompany's representative, be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent Company to insure that said notices are notaltered, defaced, or covered by any other material.(e) Post at the same places and under the same conditions as set forth in (d)above, and as soon as they are forwarded by the Regional Director, copies of theRespondent Union's notice herein marked "Appendix B."(t)Furnish to the said Regional Director signed copies of the notice marked"Appendix A" for posting by the Respondent Union, as hereinafter directed.(g)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of receipt of this Recommended Order what steps it has taken to complyherewith.23B.Respondent Union, its officers,agents, and representatives and RespondentPeter R. Tiberio, shall:1.Cease and desist from:(a)Causing or attempting to cause C. & H. Mason Contractors,Inc., its officers,agents, successors,and assigns to discriminate against employees because they are notmembers of the Union in violation of Section 8(a)(3) of the National Labor Rela-tions Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.(b) In any other manner restraining or coercing employees of Respondent Com-pany in the exercise of rights guaranteed by Section7 of the Act,except to the extentthat such rights may be affected by an agreement requiring membership in a labororganization as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Notify C. & H. Mason Contractors,Inc., in writing, that they withdraw allobjections to the employment of Sherman M. Hawkins,with copy to Hawkinsindividually,and that they request the Company to offer Hawkins immediate and fullreinstatement to his former or substantially equivalent employment.(b) Post in conspicuous places in the Respondent Union's business offices, meetinghalls, and places where notices to its members are customarily posted copies of theattached notice marked "Appendix B." 24Copies of said notice, to be furnished bythe Regional Director for Region 1, shall, after being duly signed by an authorizedrepresentative of Respondent Union and by Respondent Tiberio, be posted immedi-ately upon receipt thereof,and be maintainedby itfor a period of 60 consecutivedays thereafter.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered,defaced,or covered by any other material.(c) Post at the same places and under the same conditions as set forth in (b),above, as soon as they are forwarded by the Regional Director, copies of RespondentCompany's notice marked"Appendix A.""In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the,Board's Order be enforcedby a decree of a United States Court of Appeals. the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."21 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read- "Notify said Regional Director, in writing. .within 10 daystrom date of this Order, what steps Respondent has taken to comply herewith."24See footnote 22,supra C.& H. MASON CONTRACTORS, INC.243(d)Furnish to the Regional Director signed copies of the aforesaid notices forposting by the Respondent Company at its offices in places where notices to employeesare customarily posted.Copies of said notice, to be furnished by the RegionalDirector, shall, after being signed by the Respondents, as indicated, be forthwithreturned to the Regional Director for disposition by him.(e)Notify the Regional Director, in writing, within 20 days from the receipt ofthisDecision and Recommended Order, what steps they have taken to complyherewith.25C. In addition, Respondent Union shall take the following affirmative actiondesigned to effectuate.the policies of the Act: .Jointly and severally with Respondent Company make Sherman M. Hawkinswhole for any loss of pay he may have suffered by reason of the discrimination againsthim in the manner set forth in the section of this Decision entitled "The Remedy.":b See footnote 23,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT encourage membership in Local 98, International Union ofOperating Engineers, AFL-CIO, or any other labor organization, by dischargingemployees or in any other manner discriminating in regard to hire or tenure ofemployment or any term or condition of employment, except to the extent per-mitted by the proviso to Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed in Section 7 of the Act.WE WILL jointly and severally with Local 98, International Union of OperatingEngineers, AFL-CIO, make whole Sherman M. Hawkins for any loss of paysuffered as a result of the discrimination against him.WE WILL offer to Sherman M. Hawkins immediate and full reinstatement tohis former or substantially equivalent position without prejudice to his seniorityor other rights and privileges.All our employees are free to become or remain, or to refrain from becoming orremaining, members of the above-named Union, or any other labor organization,except to the extent that this right may be affected by an agreement in conformity withSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.C. & H. MASON CONTRACTORS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100, if they have any questions concerning this notice or compliancewith its provisions.APPENDIX BNOTICE TO MEMBERS AND EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause C. & H. Mason Contractors, Inc., orany other employer, to discriminate against employees because they are notmembers of this Union in violation of Section 8(a)(3) of the National LaborRelations Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any other manner restrain or coerce employees in the exerciseof rights guaranteed in Section7 of the Act, exceptto the extent that such rightsmay beaffected byan agreement requiring membership in a labor organizationas a condition of employmentas authorized by Section 8(a)(3) of the Act, asamended bythe Labor-Management Reporting and DisclosureAct of 1959.This Union will jointly and severally with C. &H. Mason Contractors, Inc.,make Sherman M.Hawkins whole forany loss of pay suffered because of thediscrimination against him.WE WILL notifyC. & H. Mason Contractors,Inc., in writing and furnish copiesof such notification to ShermanM. Hawkinsthat we have no objection to hisemploymentby said Company.LOCAL 98,INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)PETER R.TIBERIO,Business Agent.Dated-------------------By-------------------------------------------(Peter It.Tiberio)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office,BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Tele-phone No.523-8100, if they have questions concerning this notice or compliancewith its provisions.Lone Star Textiles, Inc., Guadalupe Valley Cotton Mills DivisionandTextile Workers Union of America,AFL-CIO, CLC.CasesNos. 23-CA-18f1, 23-CA-1821-2, and 23-CA-1821-3.April 29,1965DECISION AND ORDEROn February 9, 1965, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that the Respondenthas engaged in and is engagingin certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action,as setforth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecisionand abrief in support thereof, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powersin connection with this case to a three-memberpanel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner.152 NLRB No. 24.